The plaintiff commenced his action for possession of real estate and for rents, against the defendant in the district court of Texas county. In the trial of the cause judgment went for the plaintiff and defendant has brought error to this court. This cause was regularly assigned and submitted with notice to the attorneys for the respective parties to prepare, serve, and file briefs. The plaintiff in error has prepared, served, and filed brief, which contains argument and authorities reasonably tending to support errors assigned for reversal of the cause. The defendant in error has failed to prepare and file brief as is required by the rules of this court. If the brief of the plaintiff in error reasonably tends to support errors assigned for reversal this court will not examine the record for some theory to support the judgment of the trial court but will reverse and remand the cause. C., R. I.  P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; Johnston v. Bradley, 69 Okla. ___, 171 P. 724. Therefore it is recommended that this cause be reversed and remanded.
By the Court: It is so ordered.